DOYLE, Justice.
This is a case involving the action of the State Commission on Elementary and Secondary Education of the State of South Dakota (State Commission) in attaching a portion of three common school districts1 to the appellant Fairview Independent School District (Fairview) and all of the remaining portion to the Miller Independent School District. From a judgment affirming the decision of the State Commission, Fairview appeals.
Although Fairview raises numerous assignments of error, the primary controversy is whether the State Commission abused its discretion in honoring patron preferences over the desirability of smoothing out the edges of districts or the desirability of sending children to the closest school.
In studying the various exhibits it appears that little or no attempt was made to create a compact district. The requirements of SDCL 13-6-5, however, were met in that all of the assigned territory consisted of adjoining land.2
Fairview contends that the State Commission acted arbitrarily and capriciously and therefore abused its discretion in exercising its legislative authority. It is readily apparent that the State Commission’s assignments do not create a compact and contiguous school district for either independent district, nor does it appear that the arrangement is the most efficient way to reorganize the involved districts. However, the legislature gave the State Commission broad power and discretion in assigning common school districts to independent ones. We will not supplant the decision of the State Commission with our judgment unless it has manifestly abused its discretion. Fairview Independent School District v. Hand County Board of Education, 1970, 85 S.D. 53, 176 N.W.2d 742; Warner Independent School *92District v. Brown County Board of Education, 1970, 85 S.D. 161, 179 N.W.2d 6; Fairview Independent School District v. County Board of Education of Hand County, 1972, 86 S.D. 417, 197 N.W.2d 413. We agree with the trial court that there was no such abuse of discretion.
Affirmed.
All the Justices concur.

. Howell Common School District, No. 115-68, Alden Common School District, No. 114-69, and Ontario Common School District, No. 115-70.


. There was one exception where an island was created. However, this was corrected by the trial court on remand to the State Commission.